Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered September 24, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights and transferred guardianship and custody of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decisions at Family Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Pine, JJ.